                     1   RYAN C. WOOD (SB #232267)
                         ryan.wood@stoel.com
                     2   SUNNY S. SARKIS (SB #258073)
                         sunny.sarkis@stoel.com
                     3   STOEL RIVES LLP
                         500 Capitol Mall, Suite 1600
                     4   Sacramento, CA 95814
                         Telephone: 916.447.0700
                     5   Facsimile: 916.447.4781

                     6   Attorneys for Defendant
                         Sandy Phillips
                     7

                     8
                                                             UNITED STATES DISTRICT COURT
                     9
                                                        NORTHERN DISTRICT OF CALIFORNIA
                    10
                         KIRSTIN RIDGWAY,                                      Case No. 4:18-cv-07822-HSG
                    11
                                                Plaintiff,                     PROPOSED ORDER GRANTING
                    12                                                         REQUEST FOR TELEPHONIC
                                  v.                                           APPEARANCE AT INITIAL CASE
                    13                                                         MANAGEMENT CONFERENCE
                         SANDY PHILLIPS,
                    14                                                         Date:     May 7, 2019
                                                Defendant.                     Time:     2:00 p.m.
                    15                                                         Crtrm: 2, 4th Floor

                    16

                    17            Good cause appearing, the request of Counsel for Defendant Sandy Phillips to appear

                    18   telephonically at the initial case management conference scheduled for May 7, 2019, is

                    19   GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the

                    20          IT ISappearance.
                         telephonic    SO ORDERED.

                    21             IT IS SO ORDERED.
                    22   Dated: _____________________
                                     5/1/2019                                  _______________________________
                                                                               Hon. Haywood S. Gilliam, Jr.
                    23                                                         United States District Judge
                    24

                    25

                    26

                    27

                    28
S TOE L R IVES LLP
                         PROPOSED ORDER GRANTING REQUEST
ATTO RNEY S AT LAW
   SACRA M E NT O        FOR TELEPHONIC APPEARANCE
                                                                         -1-                           4:18-CV-07822-HSG

                         101708164.1 0069202-00001
